Name: Commission Regulation (EU) 2015/1137 of 13 July 2015 amending Regulation (EC) No 1881/2006 as regards the maximum level of Ochratoxin A in Capsicum spp. spices (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  consumption;  foodstuff;  marketing;  health
 Date Published: nan

 14.7.2015 EN Official Journal of the European Union L 185/11 COMMISSION REGULATION (EU) 2015/1137 of 13 July 2015 amending Regulation (EC) No 1881/2006 as regards the maximum level of Ochratoxin A in Capsicum spp. spices (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Whereas: (1) Commission Regulation (EC) No 1881/2006 (2) sets a maximum level for ochratoxin A in Capsicum spp. spices. (2) Commission Regulation (EU) No 105/2010 (3), amending Regulation (EC) No 1881/2006, established a maximum level for Ochratoxin A in spices, achievable by applying good practices. To enable the spices producing countries to put in place prevention measures and in order to avoid disruptions of trade to an unacceptable extent, Regulation (EU) No 105/2010 furthermore provided for a higher maximum level of 30 Ã ¼g/kg for a limited period of time before the maximum level of 15 Ã ¼g/kg becomes applicable. Commission Regulation (EU) No 594/2012 (4) extended this period for Capsicum spp. spices until 31 December 2014. Assessment on achievability by applying good practices in different producing regions in the world of lower levels of Ochratoxin A has been performed by the Commission services in cooperation with governmental experts from Member States. Although there is a significant improvement in the application of good practices in different producing regions, the envisaged lower maximum level of 15 Ã ¼g/kg for Ochratoxin A is not achieavable in Capsicum spp. spices on a constant basis, because of sometimes unfavourable weather conditions during growth and harvest. It is therefore appropriate to establish a new maximum level for Ochratoxin A in Capsicum spp. spices which is achievable by applying good practices and which still ensures a high level of human health protection. (3) The Annex to Regulation (EC) No 1881/2006 should therefore be amended accordingly. (4) As the higher maximum level of 30 Ã ¼g/kg was applicable until 31 December 2014, it is appropriate to provide that the maximum level established by this Regulation applies from 1 January 2015. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The Annex of Regulation (EC) No 1881/2006 is amended in accordance with the Annex to this Regulation. Article 2 Capsicum spp. spices not complying with the maximum of Ochratoxin A level pursuant to point 2.2.11 of the Annex to Regulation (EC) No 1881/2006, as amended by this Regulation, which are lawfully placed on the market prior to1 January 2015, may continue to be marketed after that date until their date of minimum durability or use-by-date. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 37, 13.2.1993, p. 1. (2) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). (3) Commission Regulation (EU) No 105/2010 of 5 February 2010 amending Regulation (EC) No 1881/2006 setting maximum levels for certain contaminants in foodstuffs as regards ochratoxin A (OJ L 35, 6.2.2010, p. 7). (4) Commission Regulation (EU) No 594/2012 of 5 July 2012 amending Regulation (EC) No 1881/2006 as regards the maximum levels of the contaminants ochratoxin A, non dioxin-like PCBs and melamine in foodstuffs (OJ L 176, 6.7.2012, p. 43). ANNEX The point 2.2.11 in Section 2.2. Ochratoxin A in the Annex to Regulation (EC) No 1881/2006 is replaced by the following: 2.2.11. Spices, including dried spices Piper spp. (fruits thereof, including white and black pepper) Myristica fragrans (nutmeg) Zingiber officinale (ginger) Curcuma longa (turmeric) 15 Ã ¼g/kg Capsicum spp. (dried fruits thereof, whole or ground, including chillies, chilli powder, cayenne and paprika) 20 Ã ¼g/kg Mixtures of spices containing one of the abovementioned spices 15 Ã ¼g/kg